                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

JOE HAND PROMOTIONS, INC.,

                        Plaintiff,                                  7:19-CV-5008

        vs.
                                                                      ORDER
HANNA REALTY LLC d/b/a HERBIE’S
HIDEAWAY AT CORNHUSKER LANES,
JACOB HANNA, NICHOLAS HANNA, and
TAMMY HANNA,

                        Defendants.


       This matter is before the Court on the Notice of Voluntary Dismissal of Nicholas Hanna

and Tammy Hanna filed by Plaintiff, Joe Hand Promotions, Inc. Filing 22. Pursuant to Federal

Rule of Civil Procedure 41(a)(1)(A)(i), Nicholas Hanna and Tammy Hanna are dismissed from

the case without prejudice. In accordance with the Court’s previous Order, Filing 21 at 6, if

Plaintiff believes the Court can now proceed with its damages determination against the remaining

defendants, Hanna Realty LLC d/b/a Herbie’s Hideaway at Cornhusker Lanes and Jacob Hanna,

it should so notify the Court.

       Dated this 8th day of April, 2020.

                                                    BY THE COURT:



                                                    ___________________________
                                                    Brian C. Buescher
                                                    United States District Judge




                                               1
